Citation Nr: 9910247	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  98-05 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of excision of the left patella with osteophytes, 
torn lateral meniscus, and medial meniscectomy, currently 
rated as 20 percent disabling.

2.  Entitlement to extension of a temporary total disability 
rating under 38 C.F.R. § 4.30 beyond December 31, 1997, for 
surgery performed on November 14, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1943 to December 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 1998 by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).  


FINDINGS OF FACT

1.  The  postoperative residuals of excision of the left 
patella with osteophytes, torn lateral meniscus, and medial 
meniscectomy have not resulted in more than moderate 
instability or subluxation, but have resulted in degenerative 
arthritis of the left knee with x-ray findings, pain and 
limitation of motion.

2.  The surgery on the veteran's left knee on November 14, 
1997, did not result in severe postoperative residuals such 
as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for 
continued use of a wheelchair or crutches (regular weight 
bearing prohibited); or immobilization by cast, without 
surgery, of one major joint or more, beyond December 31, 
1997.





CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 
percent for postoperative residuals of excision of the left 
patella with osteophytes, torn lateral meniscus, and medial 
meniscectomy, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998).

2.  The criteria for assignment of a separate 10 percent 
rating for arthritis of the left knee are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (1998); 
VAOPGCPREC 23-97.

3.  The criteria for extension of a temporary total 
disability rating beyond December 31, 1997, based on surgery 
on November 14, 1997, are not met.  38 C.F.R. § 4.30 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims 
(Court) has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased rating 
is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records and post-service medical treatment records.  
The veteran has been afforded a disability evaluation 
examination.  He has also had a personal hearing.  The Board 
is not aware of any additional relevant evidence which is 
available.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  38 U.S.C.A. 
§ 5107(a).

I.  Entitlement To An Increased Rating For Postoperative 
Residuals Of Excision Of The Left Patella With Osteophytes, 
Torn Lateral Meniscus, And Medial 
Meniscectomy, Currently Rated As 20 Percent Disabling.

The Board has considered the full history of the veteran's 
left knee disorder.  His service medical records show that he 
twisted his left knee in 1943 while playing basketball.  On 
examination, the knee was painful, swollen and tender.  He 
was treated with ice and bedrest.  The knee was aspirated on 
several occasions.  A record dated in May 1943, approximately 
a month after the injury, shows that the knee was much 
improved.  

Upon separation from service in December 1945, the veteran 
filed a claim for disability compensation for a left knee 
disorder.  The claim was initially denied in December 1945 on 
the basis that the disorder was not found on the last 
examination; however, in a rating decision of July 1949, the 
RO granted service connection for a residual sprain of the 
left knee, and assigned a noncompensable rating.  A treatment 
record dated in July 1949 was obtained and revealed that the 
veteran had findings which may have represented chronic 
synovitis.  Subsequently, in a decision of August 1949, the 
RO revised the rating to reflect service connection for 
chronic synovitis of the left knee, mild, rated as 10 percent 
disabling.

In July 1966, the veteran underwent surgery on the left knee 
at a VA hospital.  The patella was excised along with several 
osteophytes.  Subsequently, in a decision of December 1966, 
the RO assigned a temporary total rating for a period of 
convalescence following the surgery, and increased the rating 
for the disorder to 20 percent.  The 20 percent rating was 
assigned under Diagnostic Code 5257.

In November 1997, the veteran requested an increased rating.  
The RO granted a temporary total rating to allow a period of 
convalescence following surgery in November 1997, but 
otherwise denied the claim.  The veteran subsequently 
perfected this appeal.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1998), a 10 percent rating is 
warranted for recurrent subluxation or lateral instability 
which is productive of slight impairment of the knee.  A 20 
percent rating is warranted for moderate impairment.  A 30 
rating is warranted for severe impairment.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
any functional limitation which is due to pain which is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. See 38 C.F.R. § 4.40 (1998).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1998).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 
38 C.F.R. § 4.59 (1998).

The Board must also consider whether the evidence warrants a 
separate compensable rating for arthritis of the left knee.  
When a knee disorder is already rated under Diagnostic Code 
5257, a separate rating for arthritis may be assigned if the 
veteran has limitation of motion which is at least 
noncompensable under Diagnostic Codes 5260 or 5261.   See 
VAOPGCPREC 23-97.  Under Diagnostic Code 5260, a 
noncompensable rating is warranted where flexion of the knee 
is limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent rating 
is warranted where flexion is limited to 30 degrees.  A 30 
percent rating is warranted where flexion is limited to 15 
degrees.  Under Diagnostic Code 5261, a noncompensable rating 
is warranted where extension of the knee is limited by 5 
degrees.  A 10 percent rating is warranted where extension is 
limited by 10 degrees.  A 20 percent rating is warranted 
where extension is limited by 15 degrees.  A 30 percent 
rating is warranted where extension is limited by 20 degrees.  
A compensable rating may also be assigned based on X-ray 
findings and painful motion.  See VAOPGCPREC 9-98.  

The veteran testified regarding his service-connected left 
knee disorder during a hearing held in May 1998.  He stated 
that he had to have surgery on the knee in November 1997 
because it had locked up and he could not walk on it at all.  
He said that he was on crutches for about a month after the 
surgery.  He also stated that he used a half cast that he 
strapped on during the day until January 1998.  He reported 
that the purpose of that cast was to immobilize the knee and 
prevent it from bending.  He said that during that time he 
tried to exercise the knee by attempting to walk.  He said 
that beginning in the middle of January 1998 he was able to 
put a limited amount of weight on the knee.  He said that he 
started out walking 200 feet or so.  He reported that his 
current problems with the left knee included having severe 
pain.  He said that he could feel the knee "crunching."  He 
said that he usually did not take medication for the knee 
because the medication bothered his stomach.  He also said 
that the pain was more severe after he did any type of 
walking.  He said that he could only walk about 1500 feet 
before he had to sit down.  He reported that he experienced 
swelling in the joint along with a build-up of fluids.  This 
reportedly happened at least once a month.  He also reported 
that the motion of the knee was limited to about 90 degrees.  
The veteran said that he was not currently using a cane or a 
walker.  He also reported that he had fallen in February 1998 
as a result of the knee disorder.  

A medical record dated November 5, 1997, from the Cleveland 
Clinic Foundation shows that the veteran was seen for 
complaints of pain in the left leg for a period of four days.  
It was noted that the veteran tried to get out of a car four 
days earlier, but could not do so because of severe pain in 
the left knee and calf.  The pain had been present on weight 
bearing ever since then.  It was noted that he had a history 
of having his left patella surgically removed in 1966, and 
had arthroscopic surgery in 1989.  On examination, there was 
no patella.  The area around the left knee was warm, and 
there was increased erythema around the left thigh and calf.  
An ultrasound was performed and was negative for deep venous 
thrombosis in the left lower extremity.  

A record from the Cleveland Clinic dated November 6, 1997, 
shows that the veteran had a long history of problems with 
his left knee.  He had an injury during World War II, open 
meniscectomies, a patellectomy, and an arthroscopy in 1988.  
He did reasonably well until four days earlier when he 
suddenly could not bear weight or straighten his left knee.  
He reportedly had been having an extreme amount of pain, 
swelling, and disability.  He requested that something be 
done.  On examination, there was moderate effusion of the 
left knee.  There was marked tenderness medially and also 
tenderness laterally.  He was unable to extend the knee 
closer than 10 degrees from full extension.  He had a painful 
swollen Baker's cyst.  X-rays revealed moderate degenerative 
changes and an absent patella with chondrocalcinosis of the 
lateral meniscus and osteoarthritis primarily involving the 
medial compartment.  The examiner concluded that the veteran 
had an internal derangement and a locked left knee.  He 
recommended that the veteran have an arthroscopic debridement 
relatively soon.  

A radiology report from the Cleveland Clinic dated in 
November 1997 shows that an x-ray of the veteran's left knee 
was interpreted as showing that the veteran was status post 
patellectomy.  Joint effusion was present.  There was 
evidence of chondrocalcinosis.  There was also evidence of 
mild to moderate degenerative change about the femorotibial 
component.  

An operation report from the Cleveland Clinic dated November 
14, 1997, shows that the preoperative diagnosis was internal 
derangement, left knee.  The veteran was given a local 
anesthetic and intravenous sedation.  An arthroscopy was 
performed through a standard anterolateral porthole.  The 
veteran was found to have evidence of previous partial medial 
meniscectomy, degenerative changes grade II and III in the 
medial femoral condyle and trochlea, and repair of the 
remaining rim of the medial meniscus.  The anterior cruciate 
ligament was intact.  In the lateral compartment, there was a 
minor tear in the posterior one third.  The anterior one 
third was totally avulsed with a huge displaced fragment in 
the notch.  A subtotal meniscectomy was performed.  The 
medial meniscal torn rim was also excised constituting a 
posteromedial meniscectomy.  The articular surface of the 
trochlea and lateral femoral condyle were all debrided of 
loose articular surface.  The knee was then thoroughly 
irrigated, and the portholes were closed.  The postoperative 
diagnosis was torn medial meniscus, torn lateral meniscus, 
and osteoarthritis, left knee.  

A record from the Cleveland Clinic dated November 24, 1997, 
shows that the veteran's surgery went well.  He reportedly 
had no more pain and much better range of motion.  It was 
noted that the surgeon found a huge lateral meniscal tear 
which was displaced into the notch in a previous medial 
meniscectomy.  He was also found to have some arthritic 
changes.  The treating physician gave the veteran some 
additional exercises and was to see the veteran on an as 
needed basis.  

A letter dated November 26, 1997, from the treating physician 
at the Cleveland Clinic shows that the veteran underwent left 
knee arthroscopic surgery which revealed a severely torn 
lateral meniscus and evidence of a previous medial 
meniscectomy with some further medial meniscal tearing as 
well.  He was also found to have moderate degenerative 
arthritis in the knee.  He reportedly was recovering as 
expected from the surgery, but would continue to be disabled 
by left knee pain.

The report of an examination of the veteran's joints 
conducted by the VA in June 1998 shows that the veteran gave 
a history of sustaining an injury to his left knee in 
service.  He had surgery in 1966, and since then, he had two 
arthroscopic surgeries.  The last one was in November of 1997 
at which time a debridement was done.  He complained of 
having pain in the left knee.  He did not use a cane to walk, 
and did not wear a knee brace.  He was not on any 
medications.  He did have a problem with his gait, and seemed 
to be bearing weight more predominantly on his right lower 
extremity.

Examination revealed that the motion of the left knee was 
from 0 to 95 degrees.  There was swelling and deformity.  
There was no redness or warmth.  There was tenderness 
elicited from both the medial and lateral aspect of the 
joint.  There was significant crepitus.  There was no 
ligament instability.  There was a scar on the anterior 
aspect of the joint.  The scar was well healed and nontender.  
The diagnosis was residuals, multiple surgeries, left knee.  

A VA radiology report dated in June 1998 shows that an x-ray 
of the left knee was interpreted as showing an absence of the 
patella.  There was a small ossicle above the normal position 
of the patella and evidence of advanced degenerative 
arthritis with narrowing of the joint space.  There was also 
a tiny ossicle adjacent to the head of the fibula.  The 
assessment was absent patella and advanced degenerative 
arthritis.  

The Board finds that the evidence of record demonstrates that 
the postoperative residuals of a left knee injury are 
productive of no more than moderate instability of the knee.  
Neither the treatment records nor the VA examination reflect 
findings of severe instability.  Accordingly, the Board 
concludes that the criteria for a disability rating in excess 
of 20 percent for postoperative residuals of a left knee 
injury under Diagnostic Code 5257 are not met.  The Board 
further finds, however, that the veteran has arthritis of the 
left knee which results in pain and limitation of motion.  
Although the range of motion as measured on examination is 
less than compensable, the Board notes that there are x-ray 
findings of arthritis and many other objective findings 
confirming that the motion is painful.  Accordingly, the 
Board concludes that a separate 10 percent rating for 
arthritis of the left knee is warranted.  

The above decision is based on the VA Schedule for Rating 
Disabilities.  In Floyd v. Brown, 9 Vet.App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that service-connected disability has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

II.  Entitlement To Extension Of A Temporary Total Disability 
Rating
 Under 38 C.F.R. § 4.30 Beyond December 31, 1997.

The veteran contends that the RO made a mistake by failing to 
grant an extension of a temporary total disability rating 
based on surgery beyond December 31, 1997.  He asserts that 
it is not possible for a man of his age to heal from knee 
surgery so quickly.  

In pertinent part, under 38 C.F.R. § 4.30 (1998), a temporary 
total disability rating will be assigned when it is 
established by report at hospital discharge that entitlement 
is warranted under paragraph (a)(1) effective the date of 
hospital admission and continuing for a period of 1, 2, or 3 
months from the first day of the month following such 
hospital discharge.  A total rating may be assigned under 
38 C.F.R. § 4.30(a) where (1) treatment of a service-
connected disability resulted in surgery necessitating at 
least one month of convalescence;  (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for continued use of a wheelchair 
or crutches (regular weight bearing prohibited); or (3) 
immobilization by cast, without surgery, of one major joint 
or more.  

The evidence pertaining to the veteran's convalescence 
following surgery is summarized above.  The Board notes that 
the treatment records from after the veteran's surgery in 
November 1997 show that, although he continued to have 
disabling pain, he had improved and was doing well.  He 
apparently had no treatment during January 1998.  The Board 
finds that the evidence shows that the surgery in did not 
result in continued use of a wheelchair or crutches, 
incompletely healed surgical wounds, a stump of a recent 
amputation, therapeutic immobilization of a major joint, 
application of a body cast, or immobilization of a major 
joint by a cast beyond December 31, 1997.  The Board notes 
that none of the veteran's medical treatment records contain 
any indication that any of these factors were present.  
Accordingly, the Board concludes that the criteria for 
extension of a temporary total disability rating beyond 
December 31, 1997, for a period of convalescence following 
surgery on November 14, 1997, are not met.


ORDER

1.  An increased rating for postoperative residuals of 
excision of the left patella with osteophytes, torn lateral 
meniscus, and medial meniscectomy, currently rated as 20 
percent disabling, is denied.

2.  A separate 10 percent rating for arthritis of the left 
knee is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.

3.  Extension of a temporary total disability rating under 
38 C.F.R. § 4.30 beyond December 31, 1997, based on surgery 
on November 14, 1997, is denied.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

